Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
	Claims 1-14 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shimizu et al., (US2007/0299099).
	Shimizu teaches compositions comprising irinotecan and either citric acid and maleic acid, e.g., in prior art claim 1.  Further, prior art claim 6 includes a pharmaceutically acceptable carrier.  Additionally, the drug can be in the form of an aqueous product that includes a pH-modifier, a buffer, a tonicity agent and other carriers.  These agents are considered to include diluents, e.g.  The product can be in the form of a tablet, granules, powder, or capsule. See par. 26.  Excipients for an oral solid dosage form also include a binder, a disintegrant, a lubricant, and others. See par. 26.  The pH of the product can be in the range of 3.0 to 4.0 preferably.  See par. 28.
	With regard to claim 11, the composition can be used to treat cancers. See par. 27.  	As such, claims 1-4, 7, 8, and 11 are anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al., (US2007/0299099), in view of Fleshner-Barak et al., (US2002/0147208).
	Shimizu teaches compositions comprising irinotecan and either citric acid and maleic acid, e.g., in prior art claim 1.  Further, prior art claim 6 includes a pharmaceutically acceptable carrier.  Additionally, the drug can be in the form of an aqueous product that includes a pH-modifier, a buffer, a tonicity agent and other carriers.  These agents are considered to include diluents, e.g.  The product can be in the form of a tablet, granules, powder, or capsule. See par. 26.  Excipients for an oral solid dosage form also include a binder, a disintegrant, a lubricant, and others. See par. 26.  The pH of the product can be in the range of 3.0 to 4.0 preferably.  See par. 28. 
	With regard to claims 5 and 10, Applicant appears to be claiming different dissolution profiles of the claimed composition.   The Flesher-Barak reference below teaches altering the dissolution profile of the compositions by changing the concentrations of disintegrant, e.g., and that the composition can be for sustained release or immediate release as desired.  As such, this appears to meet the limitations of claims 5 and 10.  Moreover, Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	With regard to claims 6 and 9, the claimed agents are taught by the cited prior art.  While there may be a minor discrepancy in concentration, this does not appear to constitute a patentable distinction.  Further, with respect to claim 6, the acid is taught to be added in a quantity equimolar to the amount of irinotecan. See par. 18.  The instant claims include a concentration of acidifying agent that is in the range of 0.2 parts to 10 parts acid to 1 part irinotecan.  While it is not clear that the claimed range overlaps the range taught, it would appear to overlap.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to claim 11, the composition can be used to treat cancers. See par. 27.  
	Shimizu does not teach wet granulation to prepare the irinotecan composition.
	Fleshner-Barak teaches solid tablets that comprise antineoplastic agents, including irinotecan. See abstract.  Expanding tablets may be formed including pellets, microgranules, and the like that can be prepared by conventional means, including wet granulation and dry granulation. See par. 58.  The tableting process allows for production by dry granulation and wet granulation and the excipients may be added to the tableting composition. See par. 62.  Tablets can be formulated for immediate release or sustained release. See par. 76.  A capsule is an example of another solid dosage form that can include an API and excipients. See par. 79.  Additionally, diluents can be used, which are not particularly limited.  See par. 94.  Further, the use of a disintegrant is also contemplated.  See par. 96.  A lubricant or glidant can be used to improve the flow properties of a powder or granulate, which also improves that accuracy of dosing. See par's 97 and 98.  
	It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to combine the teachings of Shimizu with those of Fleshner-Barak. One would have been motivated to do so because Fleshner-Barak teaches the well-known methods of producing solid oral dosage forms of irinotecn include wet granulation and dry granulation wherein excipients can be added, including a disintegrant, lubricant, and binder, among many other well-known excipients.  These agents can be added to modify the dissolution profile to sustain release or increase the rate of release.  Further, Shimizu teaches a solid oral dosage form of irinotecan that can be prepared to provide an aqueous drug product that is stably dissolved.  To achieve the stability the formation process includes that addition of an acid, which includes many of those acids claimed.  Further, Shimizu teaches a preoral product in the form of granules, powder, capsule, and tablet.  The M.P.E.P. § 2144.04 explains, 
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


While the examiner acknowledges, that the order of mixing components is not explicitly taught by the cited references, absent evidence to the contrary, that difference is not a patentable distinction.  Further, a drug that appears to have the claimed properties is taught by Shimizu. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,090,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘299 patent are narrower but inclusive of a claimed composition and a method of using the same to treat cancer. See claims 1-4 of the ‘299 patent.
	As such, no claim is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628